 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ANTHONY JUNKIN,                                  No. 2:18-cv-00290-TLN-DB
12                       Petitioner,
13           v.                                        ORDER
14    RICK HILL,
15                       Respondent.
16

17          The Office of the Attorney General has filed a notice in this action that Petitioner died on

18   April 30, 2018. (ECF No. 18.) Accordingly, this action is dismissed. See United States v.

19   Oberlin, 718 F.2d 894, 896 (9th Cir. 1983) (“[A]ctions upon penal statutes do not survive the

20   death of the wrongdoer.”); Burbine v. Scribner, 445 F. App’x 923, 924 (9th Cir. 2011) (finding

21   that death of petitioner mooted habeas appeal); see also Spencer v. Kemna, 523 U.S. 1, 7 (1998)

22   (holding that when a habeas petitioner is no longer incarcerated, the habeas petition is moot

23   absent “collateral consequences”).

24          IT IS SO ORDERED.

25   Dated: November 14, 2018

26
27                                             Troy L. Nunley
                                               United States District Judge
28
                                                       1
